      Case 6:18-cv-06180-EAW-MWP Document 48 Filed 05/24/19 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
------------------------------------------ x
KIM NAIMOLI,                               :
                                           :                          Civ. No. 6:18-cv-06180-EAW
                           Plaintiff,      :
                                           :
v.                                         :
                                           :
OCWEN LOAN SERVICING, LLC,                 :
                                           :
                           Defendant.
                                           :
                                           :
------------------------------------------ x

       AFFIDAVIT OF SHANNON CHILDS IN SUPPORT OF DEFENDANT
     OCWEN LOAN SERVICING, LLC’S MOTION FOR SUMMARY JUDGMENT

       Personally appeared before the undersigned officer, duly authorized to administer oaths,

Shannon Childs, who, after being duly sworn, deposes and says as follows:

       1.      I am over 21 years of age and am otherwise competent to give this affidavit (the

“Affidavit”), which I make based on my personal knowledge and business records of Defendant

Ocwen Loan Servicing, LLC (“Ocwen,” or the “Defendant”).

       2.      I am a Senior Loan Analyst with Ocwen Financial Corporation, an indirect parent

company of the Defendant. I am authorized by Ocwen to provide this Declaration in support of

the Motion.

I.     PLAINTIFF’S MORTGAGE HISTORY

       3.      On or about September 1, 2013 (the “Date of Servicing Transfer”), IndyMac

Mortgage Services (“IndyMac”), a division of OneWest Bank, F.S.B., transferred the servicing of

Plaintiff’s 2008 Mortgage (as defined below) and Consolidated Note (as defined below) to Ocwen.

On August 12, 2013, Ocwen sent a letter to Plaintiff informing her that her loan had been

transferred (the “Notice of Servicing Transfer”). A true and correct copy of the Notice of Servicing

Transfer is attached hereto as Exhibit 1 and incorporated herein by reference.
      Case 6:18-cv-06180-EAW-MWP Document 48 Filed 05/24/19 Page 2 of 8




       4.      Prior to the Date of Servicing Transfer, on or about July 23, 2002, Plaintiff executed

a Mortgage in favor of Coral Mortgage Inc. (the “2002 Mortgage”) that secured payment of a Note

in the amount of $253,500.00 and encumbered property located at 827 South Main Street, Geneva,

New York (the “Property”). A true and correct copy of said Note dated July 23, 2002 is attached

hereto as Exhibit 2 and incorporated herein by reference. A true and correct copy of the 2002

Mortgage is attached hereto as Exhibit 3 and incorporated herein by reference.

       5.      The 2002 Mortgage was recorded in the Office of the Ontario County Clerk on July

29, 2002 in Liber 1360 of Mortgages at page 460. A true and correct copy of an Ontario County

Clerk Record Search evidencing the recording of the 2002 Mortgage is attached hereto as Exhibit

4 and incorporated herein by reference.

       6.      On or about the same day, the 2002 Mortgage was assigned to IndyMac by Coral

Mortgage, Inc. A true and correct copy of the assignment of mortgage is attached hereto as Exhibit

5 and incorporated herein by reference.

       7.      The assignment was recorded in the Office of the Ontario County Clerk on July 29,

2002 in Liber 1360 of Mortgages at page 460. A true and correct copy of an Ontario County Clerk

Record Search evidencing the recording of the assignment of mortgage is attached hereto as

Exhibit 6 and incorporated herein by reference.

       8.      On or about June 25, 2008, Plaintiff executed a Mortgage in favor of IndyMac (the

“Gap Mortgage”) that secured payment of a Note in the amount of $2,875.49 and also encumbered

the Property. A true and correct copy of said Note dated June 25, 2008 is attached hereto as Exhibit

7 and incorporated herein by reference. A true and correct copy of the Gap Mortgage is attached

hereto as Exhibit 8 and incorporated herein by reference.




                                                  2
      Case 6:18-cv-06180-EAW-MWP Document 48 Filed 05/24/19 Page 3 of 8




       9.       On or about June 25, 2008, Plaintiff executed a Consolidation, Extension and

Modification Agreement, which consolidated the 2002 Mortgage and the Gap Mortgage, as well

as their corresponding notes (the “CEMA”). A true and correct copy of the CEMA is attached

hereto as Exhibit 9 and incorporated herein by reference.

       10.      Finally, on or about June 25, 2008, Plaintiff executed a Mortgage in favor of

IndyMac (the “2008 Mortgage”) that secured payment of a Consolidated Note in the amount of

$227,100.00 (the “Consolidated Note”), which consolidated the notes secured by the 2002

Mortgage and the Gap Mortgage and encumbered the Property. A true and correct copy of the

Consolidated Note dated June 25, 2008 is attached hereto as Exhibit 10 and incorporated herein

by reference. A true and correct copy of the 2008 Mortgage is attached hereto as Exhibit 11 and

incorporated herein by reference.

       11.      The Gap Mortgage, the CEMA, and the 2008 Mortgage were not recorded in the

Office of the Ontario County Clerk at the time of their execution.

II.    PLAINTIFF’S FAILURE TO ASSIST OCWEN IN CORRECTING THE
       RECORDING ISSUES

       12.      From May 2, 2010 to present, Plaintiff has remained delinquent with her payments

under the 2008 Mortgage and the Consolidated Note. Ocwen sent monthly notices from the Date

of Serving Transfer requesting Plaintiff bring her payments current under the 2008 Mortgage and

the Consolidated Note. A true and correct copies of the delinquency notices sent to Plaintiff on

January 3, 2017, and January 18, 2018 are attached hereto as Exhibit 12 and incorporated herein

by reference.

       13.      During this time, Plaintiff requested a modification of the 2008 Mortgage and

Consolidated Note under the Home Affordable Modification Program, or “HAMP.” On or about

August 11, 2015, Ocwen sent a letter to Plaintiff stating that she was not eligible for the requested


                                                 3
       Case 6:18-cv-06180-EAW-MWP Document 48 Filed 05/24/19 Page 4 of 8




loan modification because there was recording issues with the 2008 Mortgage that prevented her

acceptance into the HAMP program (the “2015 Modification Denial Letter”). A true and correct

copy of the 2015 Modification Denial Letter is attached hereto as Exhibit 13 and incorporated

herein by reference.

        14.    On or about August 25, 2015, Plaintiff appealed the denial of her modification. On

or about September 1, 2015, Ocwen sent a letter to Plaintiff denying her appeal based on the

aforementioned recording issues (the “2015 Modification Appeal Denial Letter”). A true and

correct copy of the 2015 Modification Appeal Denial Letter is attached hereto as Exhibit 14 and

incorporated herein by reference.

        15.    On or about December 3, 2015, to elicit Plaintiff’s assistance with regard to the

recording issues that had hampered Plaintiff’s loan modification efforts, Ocwen sent an email with

instructions and unexecuted copies of the Gap Mortgage and the Mortgage Loan documents (the

CEMA, 2008 Mortgage, and Consolidated Note) to Plaintiff for her execution (the “Requested

Instruments”). A true and correct copy of the email from Ocwen to Plaintiff dated December 3,

2015 is attached hereto as Exhibit 15 and incorporated herein by reference.

        16.    Despite Ocwen’s efforts, Plaintiff never returned all of the Requested Instruments.

On or about August 12, 2016, Ocwen received a package from Plaintiff containing the newly

executed Gap Mortgage and CEMA, but not the 2008 Mortgage and Consolidated Note. A true

and correct copy of the Gap Mortgage executed by Plaintiff on July 10, 2016 is attached hereto as

Exhibit 16 and incorporated herein by reference. A true and correct copy of the CEMA executed

by Plaintiff on July 10, 2016 is attached hereto as Exhibit 17 and incorporated herein by reference.

III.    THE 2016 TRIAL MODIFICATION PROGRAM OFFER

        17.    On or about August 26, 2016, and in connection with Plaintiff’s ongoing

delinquency under the 2008 Mortgage and Consolidated Note, Ocwen sent a letter to Plaintiff
                                                 4
      Case 6:18-cv-06180-EAW-MWP Document 48 Filed 05/24/19 Page 5 of 8




offering Plaintiff a three (3) month trial modification plan pursuant to which Plaintiff would make

three (3) payments of $2,818.40 to become eligible for final review and discretionary approval of

a modification of the 2008 Mortgage and Consolidated Note (the “TMP Letter”). A true and correct

copy of the TMP Letter is attached hereto as Exhibit 18 and incorporated herein by reference.

       18.     Plaintiff made the payments called for under the trial modification plan on or about

September 27, 2016, October 24, 2016, and October 27, 2016.

       19.     On or about October 31, 2016, Ocwen sent a letter to Plaintiff (1) notifying her that

Ocwen had identified ongoing recording issues in final review of her modification, (2) asking her

to contact Ocwen, and (3) stating that it could not move forward without resolving the issue (the

“Recording Issue Notification”). A true and correct copy of the Recording Issue Notification is

attached hereto as Exhibit 19 and incorporated herein by reference. Ocwen provided the Plaintiff

forty-five (45) days to correct the issues for the modification.

       20.     On or about November 10, 2016, Ocwen, through its counsel, sent an email to

Plaintiff regarding the ongoing recording issues preventing the modification and attempting to

assist her in resolving the issue (“Recording Issue Email #1”). In addition, on or about November

11, 2016, Ocwen, through its counsel, sent an email providing further explanation to Plaintiff that

the CEMA, the 2008 Mortgage, and Consolidated Note were never recorded and that Ocwen

required them to be recorded to resolve the issue (“Recording Issue Email #2”). A true and correct

copy of the email chain containing Recording Issue Email #1 and Recording Issue Email #2 is

attached hereto as Exhibit 20 and incorporated herein by reference.

       21.     Due to lack of response from the Plaintiff, on or about December 21, 2016, Ocwen

sent a letter to Plaintiff stating that she was no longer eligible for the requested loan modification

due to the aforementioned unresolved recording issues (the “2016 Modification Denial Letter”).



                                                  5
      Case 6:18-cv-06180-EAW-MWP Document 48 Filed 05/24/19 Page 6 of 8




A true and correct copy of the 2016 Modification Denial Letter is attached hereto as Exhibit 21

and incorporated herein by reference.

       22.    On or about January 3, 2017, Plaintiff, through her counsel, sent an email appealing

the denial of the modification (the “2017 Modification Appeal”). A true and correct copy of the

2017 Modification Appeal is attached hereto as Exhibit 22 and incorporated herein by reference.

       23.    On January 26, 2017, Ocwen sent a letter to Plaintiff denying her appeal based on

the aforementioned unresolved recording issues (the “2017 Modification Appeal Denial Letter”).

A true and correct copy of the 2017 Modification Appeal Denial Letter is attached hereto as

Exhibit 23 and incorporated herein by reference.

IV.    PLAINTIFF’S REQUESTS FOR INFORMATION AND OCWEN’S TIMELY
       RESPONSE

       24.    At all times relevant to this matter, Ocwen had and continues to have policies (the

“RESPA Policies”) in effect to ensure its compliance with the lending and servicing requirements

of the Real Estate Settlement Procedures Act, 12 U.S.C. § 2601, et seq. (“RESPA”). In regard to

information requests and error resolution governed by RESPA, the RESPA Policies provide,

among other things, that Ocwen’s policy is to respond to all Requests for Information and Notices

of Error from borrowers within the timeframes required by 12 C.F.R. § 1024, et seq., which

implements RESPA.

       25.    On or about August 25, 2017, Ocwen received two (2) letters from Plaintiff,

through her counsel: (1) a letter requesting information pursuant to 12 C.F.R. § 1024.36 and 15

U.S.C. § 1641(f)(2) (“RFI #1”); and (2) a letter requesting further information pursuant to 12

C.F.R. § 1024.36 (“RFI #2,” and together with RFI #1, the “RFIs”). A true and correct copy of

RFI #1 is attached hereto as Exhibit 24 and incorporated herein by reference. A true and correct

copy of RFI #2 is attached hereto as Exhibit 25 and incorporated herein by reference.


                                               6
      Case 6:18-cv-06180-EAW-MWP Document 48 Filed 05/24/19 Page 7 of 8




       26.        Following Ocwen’s receipt of the RFIs, on or about August 30, 2017, Ocwen sent

a letter to Plaintiff acknowledging receipt of the RFIs (the “RFI Acknowledgement Letter”). A

true and correct copy of the RFI Acknowledgement Letter is attached hereto as Exhibit 26 and

incorporated herein by reference.

       27.        On or about September 26, 2017, Ocwen sent a letter to Plaintiff providing the

information requested in RFI #1 as well as requests numbered 4 and 6 in RFI #2 (the “First

Response”). A true and correct copy of the First Response is attached hereto as Exhibit 27 and

incorporated herein by reference.

       28.        On or about September 27, 2017, Ocwen sent a letter to Plaintiff further responding

to RFI #2 and providing copies of the requested documentation (the “Second Response”). A true

and correct copy of the Second Response is attached hereto as Exhibit 28 and incorporated herein

by reference.

V.     PLAINTIFF’S PURPORTED NOTICE OF ERROR AND OCWEN’S TIMELY
       RESPONSE

       29.        On or about December 14, 2017, Ocwen received a letter from Plaintiff purporting

to assert a notice of error pursuant to 12 C.F.R. § 1024.35(b)(11) (the “Purported Notice of Error”).

A true and correct copy of the Purported Notice of Error is attached hereto as Exhibit 29 and

incorporated herein by reference. The Purported Notice of Error requested that the servicer correct

an error relating to “Statebridge”—a completely unrelated lender—and with regard to a completely

unrelated loan.

       30.        On or about December 18, 2017, Ocwen sent a letter to Plaintiff acknowledging

receipt of the Purported Notice of Error (the “Purported Notice of Error Acknowledgement

Letter”). A true and correct copy of the Purported Notice of Error Acknowledgement Letter is

attached hereto as Exhibit 30 and incorporated herein by reference.


                                                   7
Case 6:18-cv-06180-EAW-MWP Document 48 Filed 05/24/19 Page 8 of 8
